Citation Nr: 0428914	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  02-17 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a permanent and total rating for non service-
connected disability pension purposes, to include the issue 
of extraschedular entitlement under 38 C.F.R. § 3.321(b)(2).


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from April 1965 to April 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The veteran was born in April 1948, has a GED and some 
technical training, and his most recent work experience 
consists of employment in construction contract labor.  

2.  The veteran's permanent disabilities include enucleation 
of the left eye, with right eye vision of 20/20, evaluated as 
40 percent disabling; and asthmatic bronchitis, by history, 
evaluated as 0 percent disabling.  The combined rating for 
the veteran's disabilities is 40 percent.

3.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education, and occupational history.


CONCLUSION OF LAW

The criteria for a permanent and total rating for non-
service-connected pension purposes have not been met.  38 
U.S.C.A. §§ 1502, 1521, 5102, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.342, 4.15, 4.16, 4.17, and Part 4, Diagnostic 
Codes 6066, 6600 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a January 2001 letter, the RO informed the appellant of 
the VCAA and its effect on his claim.  In addition, the 
appellant was advised, by virtue of a May 2002 statement of 
the case (SOC), of the pertinent law, and what the evidence 
must show in order to substantiate the claim.  We therefore 
believe that appropriate notice has been given in this case.  
The file contains copious VA medical records as well as 
statements from the veteran, thus curing (or rendering 
harmless) any previous omissions.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the issues being decided herein.  Thus, for 
these reasons, any failure in the timing or language of the 
VCAA notice by the RO constituted harmless error.

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  In conjunction with the veteran's 
claim, several VA examinations were conducted in 2001.  Thus, 
the statutory requirement in the VCAA, that a medical 
examination or medical opinion be secured when necessary to 
make a decision on the claim, has been fully satisfied by the 
development action undertaken by the RO.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claim. 

Accordingly, VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claim, under both former 
law and the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Legal Analysis

The basic law referable to VA pension benefits provides that 
a pension is payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service-connected disabilities 
which are not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 1521 (West 2002).

38 U.S.C.A. § 1502(a) (West 2002) defines permanence of a 
disability and indicates that permanent and total disability 
will be held to exist where the person is unemployable as a 
result of disability reasonably certain to continue 
throughout the life of the disabled person, or is suffering 
from any disability which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation, but only if it is reasonably certain that 
such disability will continue throughout the life of the 
disabled person, or any disease or disorder determined by the 
Secretary to be of such a nature or extent as to justify a 
determination that persons suffering therefrom are 
permanently and totally disabled.  See also 38 C.F.R. §§ 
3.340(b), 4.15 (2003).

In light of this definition of "permanence," there are 
three alternative bases upon which permanent and total 
disability for non-service-connected pension purposes may be 
established.  The first basis is the establishment, by use of 
the appropriate diagnostic codes of the VA Schedule for 
Rating Disabilities, that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1) (West 2002); 38 C.F.R. 
§ 4.15 (2003).  In other words, each disability is rated 
under the appropriate diagnostic code and then combined to 
determine whether the veteran warrants a combined 100 percent 
schedular evaluation for pension purposes.  The permanent 
loss of both hands, of both feet, or of one hand and one 
foot, or the sight of both eyes, or becoming permanently 
helpless or permanently bedridden, will be considered for 
permanent and total disability.  38 C.F.R. § 4.15.

The second schedular basis upon which permanent and total 
disability for pension purposes may be established warrants 
consideration where the veteran does not satisfy the criteria 
for a combined 100 percent schedular evaluation.  The veteran 
may, in the alternative, qualify for a permanent and total 
disability rating for pension purposes if he or she has a 
lifetime impairment, which precludes securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  Full consideration must be given 
to unusual physical or mental effects in individual cases. 38 
C.F.R. § 4.15.  However, if there is only one such 
disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, with sufficient 
additional disability to bring the combined rating to 70 
percent or more.  If the veteran is considered permanently 
and totally disabled under these criteria, he or she is then 
awarded a 100 percent schedular evaluation for pension 
purposes.  38 C.F.R. §§ 4.16(a), 4.17.  Marginal employment, 
generally deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person, shall generally not be considered 
substantially gainful.  38 C.F.R. § 4.16(a).

Even if the ratings for a veteran's disabilities fail to meet 
the first two schedular bases upon which permanent and total 
disability for pension purposes may be established on an 
"objective" basis, the veteran's disabilities may be 
considered under "subjective" criteria.  If the veteran is 
unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors, a 
permanent and total disability rating for pension purposes is 
authorized to be granted on an extra-schedular basis.  38 
C.F.R. §§ 3.321(b)(2), 4.17(b).

The clinical evidence discussed below has led the RO to find 
that the veteran is not permanently and totally disabled for 
pension purposes.  The veteran was born in April 1948.  He 
is, therefore, now 55 years of age.  The veteran has a GED 
(high school graduate equivalency diploma), some technical 
training, and occupational experience in construction, 
specifically, carpenter, electrician, and truck driver.  

VA outpatient records reflect that he was recently employed 
as an electrician.  The veteran's disabilities include 
enucleation of left eye, evaluated as 40 percent disabling, 
and asthmatic bronchitis by history, evaluated at zero 
percent.  

The Board will now examine the appropriateness of the rating 
assigned to each disorder.  The veteran's permanent 
disabilities have been identified and evaluated as 
enucleation of left eye, with right eye vision of 20/20, 40 
percent disabling; and asthmatic bronchitis, by history, 0 
percent disabling.  A review of the competent medical 
evidence and the applicable diagnostic criteria reflects that 
these evaluations have been appropriately assigned.

Under 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6066, a 40 
percent rating may be granted where there is anatomical loss 
of one eye with 20/40 vision in the other eye.  A 50 percent 
rating is warranted where the other eye has only 20/50 
vision.  In evaluating visual impairment, generally, the 
rating will be based upon the best distant vision obtainable 
after best correction by glasses.  38 C.F.R. § 4.75.

The veteran underwent a VA eye examination in June 2001.  The 
examiner indicated a review of the pertinent medical records 
which was described as "non-contributory."  It was noted 
that he lost his left eye due to blunt trauma during an 
assault in 1989.  The eye was enucleated and replaced with a 
glass eye.  His right eye was correctable to 20/20, near and 
far vision, with presbyopia.  The visual field was full in 
the right eye.  The diagnosis was prosthesis, left eye.  

It is not disputed that the veteran has an enucleated left 
eye.  As noted above, however, in order to assign a higher 
rating, the record must establish that the veteran's visual 
acuity in the other eye is 20/50.  Here, the recent VA 
examination has demonstrated that he has 20/20 vision in that 
eye.  The Board concludes that a higher rating is not 
warranted.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6600, a 10 percent 
disability rating is warranted for chronic bronchitis with 
forced expiratory volume in 1 second of (FEV-1) of 71 to 80 
percent predicted; or a ratio of forced expiratory volume in 
1 second to forced vital capacity (FEV-1/FVC) of 71 to 80 
percent; or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted.  A 30 percent rating is warranted for 
chronic bronchitis when there is a FEV-1 of 56 to 70 percent 
predicted, or a FEV-1/FVC of 56 to 70 percent, or a DLCO (SB) 
of 56 to 65 percent predicted.  In every instance, as in this 
case, where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

The veteran underwent a VA general medical examination in 
June 2001.  The examiner noted that the claims folder was not 
available for review.  The veteran gave a history of losing 
his left eye due to blunt trauma from an assault, requiring 
enucleation of the eye with a prosthesis.  He also gave a 
history of a laceration of the scalp, a history of an injury 
to the right wrist, and injuries to some of the fingers of 
the left hand.  The veteran also reported that, three years 
previously, he was having trouble breathing and was treated 
for asthmatic bronchitis.  He also gave a history of smoking 
heavily for 40 years, and a history of heavy alcoholism.  The 
physical examination rendered the following diagnoses: 
history of chronic alcohol abuse; chronic heavy nicotine 
abuse, 160 pack-years; history of assault and left eye 
enucleation 1989; history of asthmatic bronchitis, two years 
prior; history of laceration right wrist, asymptomatic; and 
injury to left hand, asymptomatic.  

The Board observes that although the claims folder was not 
available for review by the examiner in conjunction with the 
June 2001 VA general medical examination, this constitutes 
harmless error and does not require a remand for correction.  
Initially, the Board notes that the veteran provided a full 
and accurate medical history and report of symptoms, which 
was consistent with the medical evidence on file.  Moreover, 
there was no need for review of service medical records, as 
the claim involves the nature and severity of the veteran's 
currently manifested non-service-connected conditions, 
primarily consisting of an eye disorder, a bronchial 
condition, and alcohol dependence.  Finally, specific VA 
examinations of the eye and for mental disorders were also 
conducted in June 2001, and did include reviews of the 
veteran's claims folder and records.  In this case, the error 
identified, the failure of the VA examiner to review the 
claims folder prior to the examination, is harmless, inasmuch 
as it does not reasonably affect the outcome of the case.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 
1998).

The clinical evidence on file shows that the veteran has not 
had active disease recently, and not since 1999.  The report 
of VA examination in June 2001 shows a diagnosis of history 
of asthmatic bronchitis, two years before.  Here, record does 
not show findings of symptoms would support a compensable 
evaluation under Diagnostic Code 6000.  

The veteran underwent a VA mental disorders examination in 
June 2001.  The examiner indicated that the veteran's claims 
file and computerized medical records were reviewed.  No 
mental disorders were diagnosed, but alcohol dependence was 
diagnosed.  

In regard to his alcohol dependence, as diagnosed in the June 
2001 VA examination report, it should be noted that pension 
is not payable for disability resulting from willful 
misconduct.  38 U.S.C.A. § 1521(a).  Alcohol abuse will be 
considered the result of willful misconduct.  See 38 C.F.R. § 
3.301(c)(2).  Accordingly, pension is not payable for 
impairment caused by the veteran's alcohol abuse.

VA outpatient treatment records dated from September 2000 to 
April 2001 show that the veteran was admitted for Vocational 
Rehabilitation subsequent to his completion of a substance 
abuse treatment program.  The records indicate that the 
veteran was a skilled carpenter and electrician.  He was 
described as being in good health and ready to return to the 
work force after completing a Vocational Rehabilitation 
Program.  He was employed with a contractor, and was 
discharged in April 2001.  

In an August 2002 statement the veteran reported that he was 
no longer working as an electrician, but was engaged in 
providing lawn services.  

In a statement received in October 2002, from Great Western 
Inn and Suites, DP indicated that about twenty-four hours of 
contract labor income was applied to rent, and no cash was 
earned.  

In light of the above findings, it is evident that the 
veteran does not have a single disability that is totally 
disabling.  Applying the combined rating schedule set forth 
at 38 C.F.R. § 4.25, the veteran's disabilities are not more 
than 40 percent disabling.  Therefore, the veteran does not 
objectively warrant a permanent and total disability 
evaluation for pension purposes.  38 U.S.C.A. § 1502(a)(1); 
38 C.F.R. § 4.16.

As noted above, the subjective standard for pension 
eligibility is also for consideration.  In this respect, 38 
C.F.R. § 3.321(b)(2) provides that pension may be granted 
"where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based upon the percentage standards 
of the rating schedule, but is found to be unemployable by 
reason of his or her disabilities, age, occupational 
background, and other related factors."

The veteran contends that his disabilities collectively 
inhibit his ability to work.  The Board acknowledges that he 
has definite symptoms associated with his disorders; however, 
it is not shown how the associated manifestations of these 
disorders would significantly impair him in his occupation in 
construction.  The Board does not find that these 
manifestations are so debilitating as to cause total 
disability.  The veteran is not shown to require frequent 
hospitalization or an inordinate amount of medication or 
treatment for his disorders.  In addition, the record does 
not contain a medical opinion that relates that the veteran's 
employment is affected by any of the listed disorders.  
Furthermore, there is no indication in the record that the 
disorders would preclude many types of employment, which the 
veteran would otherwise be able to perform and maintain, 
given his age, education, and occupational experience.

Moreover, as noted in the medical records, it appears that 
the veteran is currently working.  Based on the foregoing, 
the Board concludes that the preponderance of the evidence 
does not show that the veteran's disabilities, when evaluated 
in association with his educational attainment, occupational 
background, and age, preclude all kinds of substantially 
gainful employment.  Accordingly, the veteran is not entitled 
to a permanent and total disability rating for pension 
purposes, and his claim for that benefit must be denied.


ORDER

Entitlement to a permanent and total rating for non-service-
connected disability pension purposes, to include the issue 
of extraschedular entitlement under 38 C.F.R. § 3.321(b)(2), 
is denied. 




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



